DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 17/061,611, filed on 10/02/2020. Claims 1, 4-11, 14-17, and 19-24 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/061,611, filed 10/02/2020 Claims Priority from Provisional Application 62/956,098, filed 12/31/2019.

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 11/18/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

5.	In the response filed December 08, 2021, Applicant amended claims 1, 4, 7-11, 15-17, and 19-20, and canceled claims 2-3, 12-13, and 18. New claims 21-24 were presented for examination. 


7.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

8.	Applicant's arguments filed December 08, 2021, have been fully considered.

9.	Applicant submits that “The claims are not directed to conducting ride-sharing transactions or managing the interaction between riders and drivers. For these reasons, Applicant submits that the claims are not directed to certain methods of organizing human activity.” Applicant further submits that “the amended claims are not directed to a mental process.” [Applicant’s Remarks, 12/08/2021, page 12]

With particular respect to the §101 rejection of the independent claims, Applicant argues with respect to Step 2A of the eligibility inquiry “the amended claims are not directed to a mental process.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1, 4-11, 14-17, and 19-24 have been found to recite an abstract idea that falls into the “Certain Methods of Organizing Human Activities” and “Mental Processes” groupings set 
In response to Applicant’s argument that “the claims are not directed to certain methods of organizing human activity,” the Examiner respectfully disagrees. Claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “obtaining a trip request for a rider, the trip request comprising an origin, a destination, and a rider-specified; identifying a plurality of driver candidates to match with the trip request; inputting the trip request and information of each of the plurality of driver candidates; determining, based on an output, an acceptance probability for each of the plurality of driver candidates to accept the trip request; displaying a configuration option for the rider to specify a first service-level metric comprising one of an estimated waiting time and an estimated matching probability for the trip request; determining based on the plurality of determined acceptance probabilities and the first service-level metric, a second service-level metric comprising another one of the estimated waiting time and the estimated matching probability for the trip request; and transmitting the determined second service-level metric to the terminal device” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as interactions between riders and driver candidates. The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Under Prong One of Step 2A, information relating to a trip request is obtained from a rider, a plurality of driver candidates to match with the trip requites is identified, and an option for the rider to specify a first service-level metric comprising one of an estimated waiting time and an estimated matching probability for the trip request is displayed to the rider, these steps provide additional support for the finding that the claims recite an abstract idea because the information relating to the rider trip request is directly tied to the human activity being organized. The claims recite an abstract idea that falls into the “Certain methods of organizing human 
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing interactions between people (See, e.g., paragraph [0002]: “The disclosure relates generally to bidding-based ridesharing, in particular, to systems and methods for providing bidding-based ridesharing services.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of arranging a ride-sharing transportation service between a rider and a driver. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG.
Furthermore, in response to Applicant’s argument that “the amended claims are not directed to a mental,” the Examiner maintains that the claims set forth or describe steps that can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, which fall under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. The 101 rejection found the limitations in claim 1 to be directed to an abstract idea that falls into the “mental processes” based on the limitations identifying a plurality of driver candidates to match with the trip request; determining, based on an output, an acceptance probability for each of the plurality of driver candidates to accept the trip request; and determining, based on the plurality of determined acceptance probabilities and the first service-level metric, a second service-level metric comprising another one of the estimated waiting time and the estimated matching probability for the trip request. These limitations recite an abstract idea that falls into the “Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As claimed, the steps can be practically performed mentally, by a human observing information. Identifying a plurality of driver candidates to match with the trip request, determining an acceptance probability for each of the plurality of driver candidates to accept the trip request based on an output, and determining a second service-level metric based on the plurality of determined acceptance probabilities and the first service-level metric encompasses evaluation steps that can be accomplished mentally such as via human observation/judgement perhaps with the aid of pen and paper. These steps describe data gathering, observation, and decision making. In particular, data is collected, data is analyzed, and data is evaluated to determine a second service-level metric, which are a combination of “observation, evaluation, judgment, opinion.” 2019 Revised Guidance, 84 Fed. Reg. at 52. Thus, the steps recite the abstract concept of “mental processes.” Therefore, Applicant’s arguments under Step 2A Prong 1 are not persuasive because the claims have been shown to set forth or describe activities falling under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG.  The Office maintains that the claims recite an abstract idea. For the reasons detailed above, this argument is found unpersuasive.

11.	Applicant submits that “the additional elements in the amended claims incorporate the alleged abstract ideas into a practical application.” [Applicant’s Remarks, 12/08/2021, page 12]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “the additional elements in the amended claims incorporate the alleged abstract  a computing device of a ridesharing platform from a terminal device, and a machine learning model, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., displaying, by the computing device via the terminal device, a configuration option for the rider to specify a first service-level metric; and transmitting, by the computing device, the determined second service-level metric to the terminal device), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The displaying and transmitting activities are directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no computing device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating information relating to the determined second service-level metric, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of determining a second service-level metric, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, in response to Applicant’s argument that “the claims and the specification of the present application describe a technical solution allowing the riders to specify desired prices and dynamically determining certain service-level metrics based on the rider-specified price” [Remarks, at page 13],” it is noted that there is nothing particular about the computing elements (i.e., computing device, a terminal device, one or more processors), nor anything in the claims or Specification showing the system as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). The claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to an improvement to the computer or to any other technology.
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.


	As best understood by Examiner, Applicant argues that Gulati does not teach “the features comprising: trip attributes of a historical trip request comprising a historical rider-specified price.” In response to the Applicant’s argument, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 12/08/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/11/17 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

13.	Applicant submits that “none of the current references teaches “displaying a configuration option for the rider to specify a first service-level metric, wherein the first service-level metric comprises one of an estimated waiting time and an estimated matching probability for the trip request; determining, based on the plurality of determined acceptance probabilities and the first service-level metric, a second service-level metric comprising another one of the estimated waiting time and the estimated matching probability for the trip request” of the amended claim 1, because none of the references teaches a ride-sharing platform allowing riders to configure the price, the waiting time, or the matching probability for their rides. For these reasons, the current references fail to teach the above feature of the amended claim 1.” [Applicant’s Remarks, 12/08/2021, page 14]

In response to the Applicant’s argument that “none of the current references teaches “displaying a configuration option for the rider to specify a first service-level metric, wherein the first service-level metric comprises one of an estimated waiting time and an estimated matching 

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.



Claim Rejections - 35 USC § 112

15.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claims 10, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

17.	Claim 10, 16, and 20 were each amended to recite the limitation “the rider-specific price” which lacks antecedent basis and therefore renders the claims indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 101

18.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

19.	Claims 1, 4-11, 14-17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1, 4-10), system (claims 11, 14-16, 21-22), and non-transitory computer-readable storage medium (claims 17, 19-20, 23-24) are directed to at least one potentially eligible category of subject matter (i.e., process, machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 4-11, 14-17, and 19-24 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., ride-sharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and thus  fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the identifying, determining, and determining steps, and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- obtaining, by a computing device of a ridesharing platform from a terminal device, a trip request for a rider, the trip request comprising an origin, a destination, and a rider-specified price (The “obtaining” step describes managing personal behavior or 
- identifying, by the computing device, a plurality of driver candidates to match with the trip request (The “identifying” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); 
- inputting, by the computing device, the trip request and information of each of the plurality of driver candidates to a machine learning model trained based on features of each of a plurality of historical trip requests, the features comprising: trip attributes of a historical trip request comprising a historical rider-specified price; information of a historical driver of the historical trip request; information of a historical rider of the historical trip request; and a label indicating whether the historical trip request was accepted by the historical driver (The “inputting” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities because the data obtained directly pertains to sales outcomes and activities in pursuit thereof, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,”);
- determining, by the computing device based on an output of the machine learning model, an acceptance probability for each of the plurality of driver candidates to accept the trip request (The “determining” step describes managing personal behavior 
- displaying, by the computing device via the terminal device, a configuration option for the rider to specify a first service-level metric comprising one of an estimated waiting time and an estimated matching probability for the trip request (The “displaying” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” Notably, this step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on a terminal device, such as recited in claim 1, which is not a practical application or significantly more. MPEP 2106.05(g));
- determining, by the computing device based on the plurality of determined acceptance probabilities and the first service-level metric, a second service-level metric comprising another one of the estimated waiting time and the estimated matching probability for the trip request (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); and 
- transmitting, by the computing device, the determined second service-level metric to the terminal device (The “transmitting” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” Even if the “transmitting” step is interpreted as being conducted by a computer or network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Considered together, these steps set forth an abstract idea of managing bidding-based ridesharing interactions involving a rider and driver, which falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. Independent claims 11 and 17 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claims 1, 11, and 17 recite the additional elements of a computing device of a ridesharing platform from a terminal device; and a machine learning model (claim 1); one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, a machine learning model, and a terminal device (claim 11); and a terminal device and a machine learning model (claim 17). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an 
Similarly employing a terminal device to facilitate the “displaying” step does not integrate the abstract idea into a practical application because these elements amount to insignificant extra-solution data output activities (MPEP 2106.05(g)), and moreover, these features require, at most, a user interface of a generic computer which, is not sufficient to amount to a practical application.  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Furthermore, even if the “transmitting” step is evaluated as an additional elements, this step amounts at most to insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. With respect to the “machine learning model” (claims 1, 4, 11, 17), even though these claims recite use of a machine learning model as one of the following models: Logistic Regression, Random Forest, and Deep Neural Network, the use of the model is recited at a high level, which is simply application of an algorithm. Even if the “machine learning model” was interpreted as more than an algorithm, the use of at least one model would be a general link to technology and it would simply apply the abstract idea at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 11, and 17 recite the additional elements of a computing device of a ridesharing platform from a terminal device and a machine learning model (claim 1); one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, a machine learning model, and a terminal device, and a machine learning model (claim 11); and a terminal device (claim 17). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention  (Specification at paragraph [0042]: e.g., “The computing devices 104 and 106 may be implemented on or as various devices such as a mobile phone, tablet, server, desktop computer, laptop computer, etc.”). Therefore, the additional elements merely describe generic computing elements or computer-executable Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
With respect to the “displaying” and “transmitting” steps, even if considered as addition elements, these steps at most amount to outputting/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Next, when the “machine learning model” recited in claims 1, 4, 11, and 17 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Additionally, when the “machine learning classifier” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a machine learning model does not add significantly more to the claims. 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective 
Dependent claims 4-10, 14-16, and 19-24 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., ride-sharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion). For example, dependent claims 5/14 recite the limitation wherein the receiving the origin and the destination from the terminal device comprises: receiving the origin, the destination, and one or more trip configurations, and the determining one or more trip options is further based on the one or more trip configurations, and wherein the receiving one or more bidding prices for the one or more trip options from the terminal device comprises: receiving one or more updated trip configurations and the one or more bidding prices, which are details directly in support of the commercial ride-sharing transaction. Dependent claim 7 recites the limitation, further comprising: determining, by the computing device of the ridesharing platform based on the origin and the destination, (1) one or more suggested prices and (2) a waiting time and a matching probability corresponding to each of the one or more suggested prices, which are details directly in support of the commercial ride-sharing transaction, and “determining” steps that can be performed mentally. The other dependent claims have been evaluated as well, but similar to dependent claims 5/7/14, recite details/steps that merely refine the same abstract ideas recited in the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



25.	Claims 1, 4-6, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii et al., Pub. No.: US 2019/0236742 A1, [hereinafter Tomskii], in view of Gulati et al., Pub. No.: US 2021/0082077 A1, [hereinafter Gulati], in view of Dutta et al., Pub. No.: US 2019/0206008 A1, [hereinafter Dutta], in further view of Brannan et al., Patent No.: 11,255,683 B1, [hereinafter Brannan].

As per claim 1, Tomskii teaches a computer-implemented method for ridesharing (paragraph 0005; “a method for requesting a ride service in a ride service system is provided”), comprising: 

obtaining, by a computing device of a ridesharing platform from a terminal device, a trip request for a rider, the trip request comprising an origin, a destination, and a rider-specified price (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system [i.e., ridesharing platform], the ride request including a pickup location and a destination point specified by the passenger;…; enabling the passenger to set a specified fare by means of the passenger interface of the ride service system; paragraph 0019, discussing a system and method for requesting a ride service; paragraph 0020, discussing that the passenger device [i.e., terminal device] can operate an application for 

identifying, by the computing device, a plurality of driver candidates to match with the trip request (paragraph 0026, discussing that the components of the system can be combined to enable a service for matching passengers (users who operate on passenger devices 160) with drivers (users who operate on driver devices 170); paragraph 0036, discussing that FIG. 2 illustrates an example of the method for requesting a ride service in a ride service system and for matching drivers with passengers based on received data; paragraph 0042, discussing that the system sends the ride request to nearby drivers [i.e., identifying nearby drivers to send the ride request is considered to be identifying a plurality of driver candidates to match with the trip request]; FIG. 2, element 226, describes identifying a plurality of drivers; FIG. 10, illustrating an example of the user interface with driver bids that are displayed to the passenger); and

displaying, by the computing device via the terminal device, a configuration option (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger…; paragraph 0020, discussing that the passenger 


inputting, by the computing device, the trip request and information of each of the plurality of driver candidates to a machine learning model trained based on features of each of a plurality of historical trip requests, the features comprising: trip attributes of a historical trip request comprising a historical rider-specified price; information of a historical driver of the historical trip request; information of a historical rider of the historical trip request; and a label indicating whether the historical trip request was accepted by the historical driver; determining, by the computing device based on an output of the machine learning model, an acceptance probability for each of the plurality of driver candidates to accept the trip request; that the  configuration option is for the rider to specify a first service-level metric comprising one of an estimated waiting time and an estimated matching probability for the trip request; determining, by the computing device based on the plurality of determined acceptance probabilities, and the first service-level metric, a second service-level metric comprising another one of the estimated waiting time and the estimated matching probability for the trip request; and transmitting, by the computing device, the determined second service-level metric to the terminal device. Gulati in the analogous art of ridesharing systems teaches: 

inputting, by the computing device, the trip request and information of each of the plurality of driver candidates to a machine learning model trained based on features of each of a plurality of historical trip requests (paragraph 0031, discussing that acceptance probability 404 may be calculated in a variety of ways, including but not limited to a naive algorithm, a machine learning model, a weighted model, or any other methods based on historical and current data; paragraph 0075, discussing that transportation management system 1502 may provide ride services, which may include ride matching and/or management services to connect a requestor to a provider. Ride services module 1508 may attempt to match the requestor with one or more ride providers. 

the features comprising:  information of a historical driver of the historical trip request; and information of a historical rider of the historical trip request (paragraph 0031, discussing that the dynamic transportation matching system may calculate an acceptance probability, for transportation request 102, for each provider device in the set of transportation provider devices. For example, dynamic transportation matching system 400 may determine acceptance probability, which indicates a likelihood that provider device 106 accepts transportation request 102 if matched. In this example, acceptance probability 404 may be calculated in a variety of ways, including but not limited to a naive algorithm, a machine learning model, a weighted model, or any other methods based on historical and current data. Past acceptance and/or decline rates may also be modeled and 

a label indicating whether the historical trip request was accepted by the historical driver (paragraph 0036, discussing that historical records 502(1)-(3) may include statuses 518(1)-(6) indicating either provider devices accepting previous transportation requests and/or declining previous transportation requests [i.e., the historical records including statuses indicating either provider devices accepting previous transportation requests and/or declining previous transportation requests is considered to be the label indicating whether the historical trip request is accepted]. For example, status 518(1) of historical record 502(1) may indicate that previous transportation request 504(1) was accepted and fulfilled by provider device 106(1). In another example, status 518(5) of historical record 502(3) may indicate previous transportation request 504(5) was declined by provider device 106(3). Additionally, in this example, previous transportation request 504(6) may have been accepted but provider device 106(3) may have lapsed in fulfilling previous 

displaying, by the computing device via the terminal device, a configuration option for the rider to specify a first service-level metric comprising one of an estimated waiting time and an estimated matching probability for the trip request (paragraph 0025, discussing that the systems and methods may also improve the experience for transportation requestors by decreasing the potential wait times and decreasing the possibility of lapses after initial provider acceptance of requests while also improving the experience for transportation providers by matching them with transportation requests that are more likely to fit provider preferences…The disclosed systems and methods may account for potential requestors during matching and may provide more accurate initial estimated times of arrival for potential requestors during matching by reserving matched transportation providers [i.e., the estimated times of arrival suggest an estimated waiting time]; paragraph 0034, discussing that a mode of transportation may include individual rides, shared rides, the use of a personal mobility vehicle, a different type of provider vehicle, or any 

determining, by the computing device, an acceptance probability for each of the plurality of driver candidates to accept the trip request (paragraph 0023, discussing systems and methods for integrating provider acceptance probability into transportation matching…The terms "acceptance probability" and "provider acceptance probability" refer to a likelihood of a transportation provider accepting a transportation request if the request is matched and sent to the transportation provider; paragraph 0031, discussing that dynamic transportation matching 

determining, by the computing device based on the plurality of determined acceptance probabilities and the first service-level metric, a second service-level metric comprising another one of the estimated waiting time and the estimated matching probability for the trip request (paragraph 0025, discussing that the systems and methods described may improve the likelihood of completing transportation requests by matching requests with transportation provider devices with high acceptance probabilities...Additionally, the systems and methods may account for potential requestors during matching and may provide more accurate initial estimated times of arrival for potential requestors during matching by reserving matched transportation providers. By incorporating provider acceptance probabilities into a matching scheme, the disclosed systems and methods may therefore improve the likelihood of providing automated transportation matches. By calculating conversion scores that indicate the likelihood of completing transportation for matched requests [i.e., estimated matching probability for the trip request], the disclosed systems and methods may also improve the efficiency of the matching scheme to increase fulfillment of more transportation requests; paragraph 0032, discussing that dynamic transportation matching system 400 may match provider device 106 to transportation request 102 based on acceptance probability 404. In this example, dynamic transportation matching system 400 may select provider device 106 based on a higher acceptance probability compared to other provider devices in set of transportation provider devices. By selecting provider device 106 based on higher acceptance probability 404, dynamic transportation matching system 400 may decrease the likelihood of a lapse by provider device 106 or a cancelation by requestor device 104 due to long wait time…; paragraph 0037, discussing that  known details about transportation request 102 may be compared to historical records 502(1)-(3) to find similarities in accepted or declined past transportation requests. For example, historical record 502(2) may indicate provider device 106(2) accepted previous transportation request 504(2) due to low estimated time of arrival 506(2) (e.g., 2 minutes) but declined previous transportation requests 504(3) and 504(4) due to higher estimated times of arrival 506(3)-(4) (e.g., 6 minutes and 5 minutes, respectively). In this example, historical record 502(2) may indicate provider device 106(2) may be more likely to decline higher estimated times of arrival during periods with more transportation requests but may have a higher 

transmitting, by the computing device, the determined second service-level metric to the terminal device (paragraph 0027, discussing that a requestor device 104 [i.e., terminal device] 

Examiner notes that Gulati, in addition to Tomskii as cited above, also teaches:

identifying, by the computing device, a plurality of driver candidates to match with the trip request (paragraph 0023, discussing that a dynamic transportation matching system may identify multiple active transportation provider devices capable of accepting a transportation request. The disclosed systems and methods may then calculate an acceptance probability for each of the transportation provider devices by examining a historical record of matches for each transportation provider device; paragraph 0031, “dynamic transportation matching system 400 may also identify a set of transportation provider devices 402”; paragraph 0056, discussing that the dynamic transportation matching system may identify the set of transportation provider devices based on a requirement of the transportation request and/or a location of the set of transportation provider devices within a defined and/or dynamically determined area).

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Gulati is directed towards systems and methods for integrating provider acceptance probability into transportation matching. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Gulati because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying Tomskii to include Gulati’s features for inputting, by the computing device, the trip request and information of each of the plurality of driver candidates to a machine learning model trained based on features of each of a plurality of historical trip requests, the features comprising: information of a historical driver of the historical trip request; information of a historical rider of the historical trip request; and a label indicating whether the historical trip request was accepted by the historical driver; determining, by the computing device, an acceptance probability for each of the plurality of driver candidates to accept the trip request; determining, by the computing device based on the first service-level 

While the Tomskii-Gulati combination teaches determining an acceptance probability for each of the plurality of driver candidates to accept the trip request (Gulati, at paragraph 0031); and determining a second service-level metric comprising another one of the estimated waiting time and the estimated matching probability for the trip request (Gulati, at paragraph 0025), the Tomskii-Gulati combination does not explicitly teach that the features comprise: trip attributes of a historical trip request comprising a historical rider-specified price; and that the acceptance probability for each of the plurality of driver candidates to accept the trip request is based on an output of the machine learning model. Dutta in the analogous art of ridesharing systems teaches: 

determining, by the computing device based on an output of the machine learning model, an acceptance probability for each of the plurality of driver candidates to accept the trip request  (paragraph 0085, discussing that the system manager 108 uses the trained machine learning model 504 to determine the acceptance probability of a driver identified as the first driver for a current ride request. In particular, the system manager 108 applies a set of features 502 

Examiner notes that Dutta, in addition to Gulati as cited above, also teaches: determining, by the computing device based on the plurality of determined acceptance probabilities, a second service-level metric comprising another one of the estimated waiting time and the estimated matching probability for the trip request (paragraph 0027, discussing that the system manager uses the acceptance probability corresponding to a driver to determine an expected time-to-arrival for a ride request. More particularly, the probability that a driver assigned to a ride request will accept the request provides the complementary probability that the driver will reject the ride request and, therefore, the probability that the time between request and pickup will increase due to delays associated with the rejection. Therefore, a higher probability of acceptance results in a lower expected time-to-arrival because the probability of experiencing extra time delays due to a rejection is low. Conversely, a lower probability of acceptance results in a higher expected time-to-arrival [i.e., using the acceptance probabilities to determine an expected time-to-arrival for a ride request is considered to be determining, based on the plurality of determined acceptance probabilities, a second service-level metric comprising another one of the estimated waiting time and the estimated matching probability for the trip request]; paragraph 0032, discussing that the system manager described accounts for driver acceptance probabilities to optimize request-to-pickup times, vehicle resources, and computational resources; paragraph 0038, discussing that the term "expected time-to-arrival" refers to the approximate time that will elapse between the submission of a ride request and the arrival of a driver at the pick-up location (i.e. the expected request-to-pick-up time). In particular, the expected time-to-arrival can include an approximated 

The Tomskii-Gulati combination describes features for transportation matching. Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati combination with Dutta because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati combination to include Dutta’s feature for determining, by the computing device based on an output of the machine learning model, an acceptance probability for each of the plurality of driver candidates to accept the trip request, in the manner claimed, would serve the motivation of providing better ride request assignment optimization (Dutta at paragraph 0034), thereby allowing for more efficient and effective matching of ride requests with drivers; and further obvious because the claimed invention 

The Tomskii-Gulati-Dutta combination does not explicitly teach the features comprising: trip attributes of a historical trip request comprising a historical rider-specified price. However, Brannan in the analogous art of ride sharing methods and systems teaches this concept. Brannan teaches:

the features comprising: trip attributes of a historical trip request comprising a historical rider-specified price (col. 3, lines 23-28, discussing techniques for training and operating one or more machine learning (ML) models to incentivize passengers and vehicle operators to perform an action relating to the vehicle on behalf of the CSP (car sharing platform); col. 7, lines 1-17, discussing that the ML training module is generally configured to load, create, train, and/or store ML models for use by the server. For example, the ML training module may include instructions for training a first ML model by analyzing historical data to identify incentives and costs…For example, a first ML model may be trained using a historical data set of ride sharing data, wherein the ride sharing data indicates a price that was paid [i.e., the historical data of ride sharing data including a price that was paid suggests trip attributes of a historical trip request comprising a historical rider-specified price], a distance traveled, a time of day, a time to arrival, a traffic congestion factor, profile information about the vehicle operator, etc.…; col. 7, lines 18-39, discussing that a training data set may include historical data…; col. 12, lines 58-67 & col. 13, lines 1-13, discussing that the ML training module may train multiple models using historical labeled data indicating whether or not an offer was accepted, and at what price. The ML model may be trained to maximize acceptable cost and to minimize acceptable incentives...Once the ML model is trained, the ML operation module may call a respective ML model using parameters 

The Tomskii-Gulati-Dutta combination describes features for transportation matching. Brannan is directed towards a ride sharing method and system. Therefore they are deemed to be analogous as they both are directed towards ride sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati-Dutta combination with Brannan because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati-Dutta combination to include Brannan’s features for including trip attributes of a historical trip request comprising a historical rider-specified price, in the manner claimed, would serve the motivation of identifying and recognizing patterns in existing data in order to facilitate making predictions for subsequent data (Brannan at col. 8, lines 59-61); and further obvious 

As per claim 4, the Tomskii-Gulati-Dutta-Brannan combination teaches the computer-implemented method of claim 1. The Tomskii-Gulati combination does not explicitly teach further comprising: training the machine learning model as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN). However, Dutta in the analogous art of ridesharing systems teaches this concept. Dutta teaches:

further comprising: training the machine-learning classifier as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN) (abstract: “the present disclosure relates assigning ride requests to providers based on the probability that a provider will accept the request. For example, one or more embodiments identify a first provider to assign the ride request. The system then generates a probability of acceptance for that provider.”; paragraph 0025, discussing that the system manager can determine the probability that the driver will accept the ride request using a trained machine learning model. For example, the system manager trains a machine learning model using training data that includes sets of features associated with past ride requests that were accepted or rejected; paragraph 0081, discussing that the system manager trains a machine learning model to determine an acceptance probability using a set of features associated with past ride requests. In one or more embodiments, the machine learning model comprises a gradient boosted decision tree classifier. In one or more alternative embodiments, the machine learning model comprises any other appropriate classifier (e.g., a logistic regression classifier, a support vector machine, classifiers based on nearest neighbor methods, boosting classifiers, decision trees, random forests, neural 

The Tomskii-Gulati combination describes features for transportation matching. Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati combination with Dutta because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati combination to include Dutta’s feature for training the machine-learning classifier as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN), in the manner claimed, would serve the motivation of providing better ride request assignment optimization (Dutta at paragraph 0034), thereby allowing for more efficient and effective matching of ride requests with drivers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Tomskii-Gulati-Dutta-Brannan combination teaches the computer-implemented method of claim 1. Tomskii further teaches wherein the obtaining a trip request comprises:  receiving the origin and the destination from the terminal device (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger…; paragraph 0020, discussing that the passenger device [i.e., 

determining, by the computing device of the ridesharing platform based on the origin and the destination, one or more trip options (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system [i.e., ridesharing platform], the ride request including a pickup location and a destination point specified by the passenger; paragraph 0034, discussing that the bidding dispatcher 140 handles driver requests with its bids 171 and saves an order ID, a bid price, an ETA and driver request time-stamp to the database 121. The passenger may accept the bid 371, decline or ignore it. The bidding dispatcher 140 can then provide driver selection results to the service interface 110 and the application manager 120. The bidding dispatcher 120 can also provide the selected driver data to the passenger devices 160, so that the passenger can be notified about the arrangement. If the bid 171 is accepted, the bidding dispatcher 140 sends an accept response 172 to the driver device 170…An accepted driver can be assigned for the order, while other drivers can be informed that the order is taken through the service interface 110; paragraph 0048, discussing that FIG. 6 illustrates an example of the user interface that is displayed to a passenger that attempts to request a ride for a fare that is lower than the minimum fare for this location. In this example of an embodiment, a passenger is provided with an explanatory text 611 and current fares 610 of other taxi services [i.e., determining fares of a plurality of taxi services based on the ride request suggests determining, by the computing device of the ridesharing platform based on the origin 

transmitting the one or more trip options to the terminal device (paragraph 0013, discussing that FIG. 6 illustrates an example of the user interface with recommendations of other taxi services; paragraph 0048, discussing that FIG. 6 illustrates an example of the user interface that is displayed to a passenger that attempts to request a ride for a fare that is lower than the minimum fare for this location. In this example of an embodiment, a passenger is provided with an explanatory text 611 and current fares 610 of other taxi services [i.e., displaying to the passenger fares of a plurality of taxi services suggests transmitting the one or more trip options to the terminal device]. A passenger can select any other service provider and the application will transmit him/her to the third-party service application); and 

receiving one or more bidding prices for the one or more trip options from the terminal device (paragraph 0005, discussing enabling the passenger to set a specified fare by means of the passenger interface of the ride service system after receiving the average fare and the recommended fare data; enabling the passenger to raise the specified fare by means of the passenger interface of the ride service system; receiving, by the ride service system, the specified fare set by the passenger; paragraph 0019, discussing that as a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare; paragraph 0045, discussing that the order submission form 310 can consist of inputs of a pickup location, a destination location, a fare, additional information for a driver…A fare for the ride can be set by a passenger, e.g., a passenger can decide how much money he/she can spend on the ride).



transmitting the one or more trip options to the terminal device (paragraph 0027, discussing that multiple modes of transportation may be presented as part of a mode selector region 108, with separate estimated times of arrival calculated for each mode of transportation and displayed by requestor device 104 in offer display region 114; FIG. 1, element 114, illustrating multiple trip options).

As per claim 6, the Tomskii-Gulati-Dutta-Brannan combination teaches the computer-implemented method of claim 5. Tomskii further teaches wherein the receiving the origin and the destination from the terminal device comprises: receiving the origin, the destination, and one or more trip configurations, and the determining one or more trip options is further based on the one or more trip configurations (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger…; paragraph 0020, discussing that the passenger device [i.e., terminal device] can operate an application for requesting ride services. A user interface of the application provides a user with an ability to specify a pickup location and a destination point [i.e., the pickup location is considered to be the origin, and the destination point is considered to be the destination]; paragraph 0028, discussing that the service interface can receive a pickup location and a destination point from one or more passenger devices over the network; paragraph 0045, discussing that  the order submission form can consist of inputs of a pickup location, a destination location, a fare, additional information for a driver. When a user interacts with the form, the form can be expanded so that the user can specify multiple stopovers and/or request additional options such as a need in a child seat and/or a minivan [i.e.,  the user-specified additional options such as a need for a child seat and/or a minivan are considered to be the one or more trip configurations – this interpretation is consistent 

wherein the receiving one or more bidding prices for the one or more trip options from the terminal device comprises: receiving one or more updated trip configurations and the one or more bidding prices (paragraph 0005, discussing enabling the passenger to set a specified fare by means of the passenger interface of the ride service system after receiving the average fare and the recommended fare data; enabling the passenger to raise the specified fare by means of the passenger interface of the ride service system; paragraph 0019, discussing that as a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare; paragraph 0029, discussing that the ride request data can include data indicating a GPS location of the passenger device, user ID data, a fare set by the passenger and ride request details (e.g. a pickup location, destination and additional information); paragraph 0039, discussing that when fares are calculated, the fare calculation component can calculate the average fare and the recommended fare of the ride. The recommended fare can be calculated based on the average fare and some percentage, which can be set on server as a parameter…These calculated values can be translated to the passenger device 160. In some cases, a passenger is still able to change the recommended fare and set his own fare; paragraph 0045, discussing that  the order submission form can consist of inputs of a pickup location, a destination location, a fare, additional information for a driver. When a user interacts with the form, the form can be expanded so that the user can specify multiple stopovers and/or request additional options such as a need in a child seat and/or a minivan [i.e.,  the user-specified additional options such as a need for a 

Claims 11 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 11 Tomskii teaches a system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors (paragraph 0006, discussing that a ride service system is provided, comprising a processor, a machine-readable medium connected to the processor for communication. The machine-readable medium stores programmed instructions for requesting a ride service in the ride service system, upon execution of which by the processor, the method for requesting a ride service is implemented) and as per claim 17 Tomskii teaches a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations (paragraph 0006, discussing that a ride service system is provided, comprising a processor, a machine-readable medium connected to the processor for communication. The machine-readable medium stores programmed instructions for requesting a ride service in the ride service system, upon execution of which by the processor, the method for requesting a ride service is implemented; paragraph 0007, discussing that the machine-readable medium, which stores programmed instructions for requesting a ride service, is provided, upon execution of which by the processor, the method for requesting a ride service in a ride service system is implemented).

Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

26.	Claims 7, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii in view of Gulati, in view of Dutta, in view of Brannan, in further view of Stinchcombe et al., Pub. No.: US 2009/0265205 A1, [hereinafter Stinchcombe].

As per claim 7, the Tomskii-Gulati-Dutta-Brannan combination teaches the computer-implemented method of claim 1. Tomskii further teaches further comprising: determining, by the computing device of the ridesharing platform based on the origin and the destination, (1) one or more suggested prices (paragraph 0019, discussing that the system is able to provide a passenger with a recommended fare [i.e. one or more suggested prices]; paragraph 0046, discussing that FIG. 4 illustrates an example of the user interface in the state awaiting for a recommended fare of the order form. The user can specify a pickup location and a destination point. After that the application sends a request to get the recommended fare for the ride; paragraph 0047, discussing that FIG. 5 illustrates an example of the user interface when the 

Tomskii does not explicitly teach determining (2) a waiting time and a matching probability corresponding to each of the one or more suggested prices. Gulati in the analogous art of ridesharing systems teaches:

determining (2) a waiting time and a matching probability (paragraph 0027, discussing that a requestor device 104 may include a graphical display with a map display region 112 displaying a visual representation of transportation request 102 and nearby provider devices. Additionally, an initial estimated time of arrival 116 may be determined for projected request 100 and displayed by requestor device 104 as part of a currently selected offer 110 in an offer display region 114 of the graphical display. Furthermore, multiple modes of transportation may be presented as part of a mode selector region 108, with separate estimated times of arrival [i.e., the different estimated times of arrival suggest pick-up waiting times] calculated for each mode of transportation and displayed by requestor device 104 in offer display region 114…; paragraph 0028, discussing that active request 200 may be sent to provider device 106(2) and an updated estimated time of arrival may be displayed as part of a match display region 202 on requestor device 104 based on a location of matched provider device 106(2); paragraph 0031, discussing that dynamic transportation matching system 400 may also identify a set of transportation provider devices 402, which may include provider device 106. For example, dynamic transportation matching system 400 may identify active transportation provider devices within a geographical range of requestor device 104 and/or transportation request 102. In this example, the range of requestor device 104 may include a length of time, such as an estimated time of arrival from a provider device's location to the starting location of a transportation request; paragraph 0037, discussing that the example 

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Gulati is directed towards systems and methods for integrating provider acceptance probability into transportation matching. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Gulati because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying Tomskii to include Gulati’s 

While the Tomskii-Gulati-Dutta-Brannan combination teaches determining a waiting time and a matching probability, it does not explicitly teach that the waiting time and matching probability correspond to each of the one or more suggested prices. However, Stinchcombe in the analogous art of resource allocation systems teaches this concept. Stinchcombe teaches:

determining (2) a waiting time and a matching probability corresponding to each of the one or more the suggested prices (paragraph 0063, discussing that statistical techniques are used to estimate wait times to enable users to choose, for example based on how critical it is to the user that the service be obtained within a particular time, how high a bid the user should submit to meet the user's needs and what degree of certainty the user requires…A representation of the wait time versus bid amount information is displayed to a consuming user. In some embodiments, an interactive display and bid submission interface is displayed, which enables a consuming user to see the effect on anticipated wait time of increasing or decreasing a bid amount, or conversely to determine quickly an amount the user should bid to achieve a desired and/or tolerable wait time and a required or desired degree of confidence that the actual wait time will be the same as or sufficiently close to the anticipated wait time. In some embodiments, one 

The Tomskii-Gulati-Dutta-Brannan combination describes features for transportation matching. Stinchcombe is directed towards systems and methods for allocating acquired resources. Therefore they are deemed to be analogous as they both are directed towards 

Claims 21 and 23 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

27.	Claims 8, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii in view of Gulati, in view of Dutta, in view of Brannan, in view of Stinchcombe, in further view of Liu, Pub. No.: US 2017/0308819 A1, [hereinafter Liu].

As per claim 8, the Tomskii-Gulati-Dutta-Brannan-Stinchcombe combination teaches the computer-implemented method of claim 7. Tomskii further teaches wherein the one or more suggested prices comprise at least one of the following: an average price, a suggested price that minimizes waiting time, a lowest price with a matching probability threshold (paragraph 0028, 

While the Tomskii-Gulati-Dutta-Brannan-Stinchcombe combination teaches wherein the one or more suggested prices comprise an average price, the Tomskii-Gulati-Dutta-Brannan-Stinchcombe combination does not explicitly teach that the one or more suggested prices are learned from the plurality of historical trip requests. However, Liu in the analogous art of travel coordinating systems teaches this concept. Liu teaches:

wherein the one or more suggested prices are learned from the plurality of historical trip requests (paragraph 0003, discussing that a travel coordination system allows a rider to request a trip with a flexible departure time. The rider can specify parameters for the trip, such as a pick-up location, a trip destination, a target trip price, and a departure timeframe for the trip; paragraph 0004, discussing that responsive to receiving a trip request from the rider, the travel coordination system generates an estimate of the trip price for a trip requested in a trip request. The travel coordination system may generate the trip price estimate using models of the trip price; paragraph 0028, discussing that the trip price estimation module uses models of the trip price to generate a trip price estimate within a geographic region. In some embodiments, the trip price estimation module separates the geographic region into zones, such as hexagons, and generates a model 

The Tomskii-Gulati-Dutta-Brannan-Stinchcombe combination describes features for transportation matching. Liu is directed towards a travel coordination system. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati-Dutta-Brannan-Stinchcombe combination with Liu because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati-Dutta-Brannan-Stinchcombe combination to include Liu’s feature for including one or more suggested prices learned from the plurality of historical trip requests, in the manner claimed, would serve the motivation of making it more convenient for a rider to avoid times when the trip price might be higher than the rider would be willing to pay for the trip (Liu at paragraph 0007); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely 

Claims 22 and 24 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

28.	Claims 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii in view of Gulati, in view of Dutta, in view of Brannan, in further view of DaCosta et al., Pub. No.: US 2019/0251496 A1, [hereinafter DaCosta].

As per claim 9, the Tomskii-Gulati-Dutta-Brannan combination teaches the computer-implemented method of claim 1. Tomskii does not explicitly teach wherein the method further comprises: obtaining, by the computing device of the ridesharing platform, a plurality of trips matched during a period based on bidding prices in a region; determining, by the computing device of the ridesharing platform based on the plurality of obtained trips, a regional bidding price for the region; generating, by the computing device of the ridesharing platform, a bidding-price heatmap based on a plurality of regional bidding prices; and transmitting, by the computing device of the ridesharing platform, the bidding-price heatmap to a plurality of driver's computing devices. Gulati in the analogous art of ridesharing systems teaches: 

wherein the method further comprises: obtaining, by the computing device of the ridesharing platform, a plurality of trips matched during a period  (paragraph 0033, discussing that  FIG. 5 is a block diagram of example acceptance probabilities determined using example historical records for multiple provider devices. As shown in FIG. 5, dynamic transportation matching system 400 of FIG. 4 may calculate acceptance probabilities for each of provider devices. In one embodiment, dynamic transportation matching system 400 may determine a 

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Gulati is directed towards systems and methods for integrating 

The Tomskii-Gulati-Dutta-Brannan combination does not explicitly teach the method further comprises: obtaining, by the computing device of the ridesharing platform, a plurality of trips matched during a period based on bidding prices in a region; determining, by the computing device of the ridesharing platform based on the plurality of obtained trips, a regional bidding price for the region; generating, by the computing device of the ridesharing platform, a bidding-price heatmap based on a plurality of regional bidding prices; and transmitting, by the computing device of the ridesharing platform, the bidding-price heatmap to a plurality of driver's computing devices. However, DaCosta in the analogous art of ridesharing systems teaches these concepts. DaCosta teaches:

 based on bidding prices in a region (paragraph  0067, discussing that at least one historical heat map can be at least one variation of at least one heat map of the invention that can be compiled from at least one statistical variable of including but not limited to at least one past filtered conveyance service offering in conjunction with corresponding conveyance data. At least one historical heat map of the present invention can show past supply, past demand, at least one past statistical variable, or a combination thereof; paragraph 0153, discussing that said plurality of conveyance service requests includes at least one ride-hail service request, at least one ride-share service request, at least one car-share service request…; paragraph 0188, discussing that the at least one historical heat map is compiled from said at least one statistical variable of all or some of past said plurality of conveyance service requests in conjunction with corresponding conveyance data [i.e.,  obtaining all past said plurality of conveyance service requests is considered to be obtaining a plurality of trips matched during a period based on bidding prices in a region – as set forth above in paragraph 0153, the service requests include ride-share requests], all or some of past said plurality of filtered conveyance service requests in conjunction with corresponding conveyance data, all or some of past said at least one preferred conveyance service request in conjunction with corresponding conveyance data, said at least one representative preference, or a combination thereof; paragraph 0595, discussing that at least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can for example show at least one pricing metric [i.e., obtaining heat map displaying the historical heat map showing at least one pricing metric suggests obtaining a plurality of trips matched during a period based on bidding prices in a region]. At least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can for example show at least one pricing metric or at least one other conveyance service metric relating to at least one conveyance industry segment; paragraph 0603, discussing that at least one heat map can be used to analyze or evaluate at least one area on at 

determining, by the computing device of the ridesharing platform based on the plurality of obtained trips, a regional bidding price for the region (paragraph 0595, discussing that at least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can for example show at least one pricing metric or at least one other conveyance service metric relating to at least one service provider, at least one good supplier, or the like. At least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can for example show at least one pricing metric or at least one other conveyance service metric relating to at least one conveyance industry segment; paragraph 0613, discussing that at least one predictive heat map can utilize at least one neural network or the like. As a non-limiting example, at least one predictive heat map can utilize machine learning technology or the like...As a non-limiting example, at least one predictive heat map can be used by at least one representative or at least one conveyance client to find at least one potential upcoming area with elevated pricing [i.e., identifying a potential upcoming area with elevated pricing suggests determining a regional bidding price for the region]; paragraphs 0618, 0970);

generating, by the computing device of the ridesharing platform, a bidding-price heatmap based on a plurality of regional bidding prices (paragraph 0970, discussing that filtered conveyance service offerings in conjunction with corresponding conveyance data can be transmitted from a central server to an application by way of at least one link. An application can then compile a heat map displaying, for example, elevated pricing metrics of filtered conveyance service offerings as distinguishable shades of color on a heat map. A heat map can be compiled on an application by combining a geographical map relating to the real time or near real time and 

transmitting, by the computing device of the ridesharing platform, the bidding-price heatmap to a plurality of driver's computing devices (paragraph 0026, discussing that the preferred conveyance service request 15A can be visually identifiable compared to the filtered conveyance service requests 14A, 14B, 14C and 14D…At least one different icon, symbol, color, shade, or visual can be used to identify individual filtered conveyance service requests 14A, 14B, 14C and 14D...For example, in this non-limiting figure, icons displaying a person are ride service requests from the ride-hail industry segment…; paragraph 0027, discussing that FIG. 5 relates to a preferred example of one non-limiting aspect of the invention as a combination of a dynamic map 11 and a heat map 12 where at least one representative can benefit from the present invention. A combination of a dynamic map 11 and a heat map 12 can be used by at least one representative to analyze or evaluate on both a micro and macro level view of at least one conveyance industry segment (i.e., ridesharing industry) and then secure or obtain the preferred conveyance service request 15A; paragraph 0029, discussing that a dynamic map 11 showing filtered conveyance service requests 14A, 14B, 14C, and 14D and the preferred conveyance service request 15A is displayed in combination with a heat map 12 showing areas with elevated pricing. Areas of the combination of a dynamic map 11 and a heat map 12 can be shaded or patterned in proportion to the measurement of an elevated pricing metric being displayed on a geographical map. Darker shaded areas, for example, can represent areas with higher elevated pricing whereas lighter shaded areas can represent areas with lower elevated pricing or potentially no elevated pricing. At least one representative can use this combination of a dynamic 

The Tomskii-Gulati-Dutta-Brannan combination describes features for transportation matching. DaCosta is directed towards systems and methods for managing ride requests. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati-Dutta-Brannan combination with DaCosta because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati-Dutta-Brannan combination to include DaCosta’s feature for obtaining a plurality of trips matched during a period based on bidding prices in a region; determining, based on the plurality of obtained trips, a regional bidding price for the region; generating a bidding-price heatmap based on a plurality of regional bidding prices; and transmitting the bidding-price heatmap to a plurality of driver's computing devices, in the manner claimed, would serve the motivation of providing a visual representation offering more knowledge or information to help analyze or evaluate real time information, historical information, predictive information, or a combination thereof, that can assist at least one representative when analyzing or evaluating at least one service request and can provide more transparency (DaCosta at paragraph 0073); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element 

Claims 15 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.

29.	Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii in view of Gulati, in view of Dutta, in view of Brannan, in view of DaCosta, in further view of Marueli et al., Pub. No.: US 2017/0293925 A1, [hereinafter Marueli].

As per claim 10, the Tomskii-Gulati-Dutta-Brannan-DaCosta combination teaches the computer-implemented method of claim 9. Tomskii further teaches determining a normalized price based on the rider-specific price of the obtained trip, a travel time of the obtained trip, a waiting time of the obtained trip, and a pick-up distance of the obtained trip (paragraph 0019, discussing a system and method for requesting a ride service and for saving money on rides on the basis of a passenger's price offer and bidding. As a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare [i.e., recommending a fare based on the fare set by the passenger suggests determining a normalized price based on a bidding price of the obtained trip]; paragraph 0038, discussing that the application manager can request fare information from the fare calculation component. In some variations, the fare calculation component can request a fare from third-party service's API. If it is not available, a fare calculation can be done based on a taxi service price formula, which is based on distance, traffic jams and an ETA [i.e., calculating a fare based on the distance, traffic jams and an ETA is considered to be determining a normalized price based on a travel time of the obtained trip, a waiting time of the obtained trip, and a pick-up distance of the obtained trip]; paragraph 0046, discussing that FIG. 4 illustrates an example of the user interface in the state awaiting for a recommended fare of the 

The Tomskii-Gulati-Dutta-Brannan combination does not explicitly teach wherein the determining the regional bidding price for the region comprises: for each of the plurality of trips matched during the period in the region, determining a normalized price; and determining the regional bidding price as an average of the normalized prices of the plurality of trips. DaCosta in the analogous art of ridesharing systems teaches:

wherein the determining the regional bidding price for the region comprises: for each of the plurality of trips matched during the period in the region, determining a normalized price (paragraph 0026, discussing that the preferred conveyance service request 15A can be visually identifiable compared to the filtered conveyance service requests 14A, 14B, 14C and 14D…For example, in this non-limiting figure, icons displaying a person are ride service requests from the ride-hail industry segment…; paragraph 0595, discussing that at least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can for example show at least one pricing metric or relating to at least one service provider. At least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can for example show at least one pricing metric or at least one other conveyance service metric relating to at least one conveyance industry segment [i.e., as set forth in paragraph 004 conveyance industry segments include a rideshare industry segment]; paragraph 0613, discussing that at least one predictive heat map can utilize at least one neural network or the like. As a non-limiting example, at least one predictive heat map can utilize machine learning technology or the like...As a non-limiting example, at least one predictive heat map can be used by at least one representative or at least one conveyance client to find at least one potential upcoming area with elevated pricing; paragraph 0970, discussing that filtered conveyance service 

The Tomskii-Gulati-Dutta-Brannan combination describes features for transportation matching. DaCosta is directed towards systems and methods for managing ride requests. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati-Dutta-Brannan combination with DaCosta because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati-Dutta-Brannan combination to include DaCosta’s feature for determining a normalized price, for each of the plurality of trips matched during the period in the region, in the manner claimed, would serve the motivation of providing a visual representation offering more knowledge or information to help analyze or evaluate real time information, historical information, predictive information, or a 

While the Tomskii-Gulati-Dutta-Brannan-DaCosta combination teaches determining the regional bidding price for the region, it does not explicitly teach that determining the regional bidding price for the region comprises: for each of the plurality of trips matched during the period in the region, determining the regional bidding price as an average of the normalized prices of the plurality of trips. However, Marueli in the analogous art of fleet management systems teaches this concept. Marueli teaches:

wherein the determining the regional bidding price for the region comprises: for each of the plurality of trips matched during the period in the region, determining the regional bidding price as an average of the normalized prices of the plurality of trips (paragraph 0137, discussing that a surge cap for a transportation request is determined by multiplying a surge multiplier of a zone that includes the pickup location by an average cost of transportation requests having a pickup location in the zone. In one example, this could involve determining the average trip size for transportation requests from the zone and multiplying by a standard mileage and/or time rate. In another example, this could be a simple averaging of the costs of transportation requests from the zone. For example, the parameter may be an average cost of transportation requests from the pickup location or one or more nearby locations to one or more locations near one or more boundaries of the zone or an estimated baseline cost to travel from the pickup location to a boundary of the zone, or other suitable parameter…The transportation requests used in these 

Examiner notes that Marueli, in addition to Tomskii as cited above, also teaches: determining a normalized price based on a travel time of the obtained trip, and a pick-up distance of the obtained trip (paragraph 0082, discussing that when the user requests a pickup at location, the center points of each zone are used as the reference locations in the equation above. Thus, backend server computes a distance from location 418 to the center of zone 404a. Backend server 302 also computes a distance from location 418 to the center point of zone 404b. As before, the price for each zone is weighted according to the user's distance from the center of that zone; paragraph 0128, discussing that FIG. 8 depicts an example portion of a user interface that may be displayed by a passenger computing device. Interface 800 displays a surge multiplier and a surge cap associated with a transportation request. The user interface may be displayed to a passenger in connection with a request for transportation made by the passenger. For example, the user interface may be displayed in response to the passenger submitting one or more parameters (e.g., a pickup location and/or a destination location) associated with a transportation request to the backend server 302; paragraph 0140, discussing that a surge cap for a transportation request is determined based on surge multipliers of multiple zones that lie within a route from the pickup location of a transportation request to the destination location of the transportation request. Referring to FIG. 9, two routes traversing multiple zones 404 are depicted...Each route is broken up into multiple legs, with each leg associated with a particular zone 404. The first route includes legs a1, a2, and a3 while the second route includes legs b1, b2, and b3. Each leg may be characterized by an expected travel distance, expected travel time, some other metric that is generally used by the transportation system to calculate a base fare, and/or a combination thereof [i.e., determining a base fare based on the expected travel distance, 

The Tomskii-Gulati-Dutta-Brannan-DaCosta combination describes features for transportation matching. Marueli is directed towards a system and method for fulfilling passenger requests for transportation. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati-Dutta-Brannan-DaCosta combination with Marueli because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati-Dutta-Brannan-DaCosta combination to include Marueli’s feature for determining the regional bidding price as an average of the normalized prices of the plurality of trips, in the manner claimed, would serve the motivation of improving the integrity of processed and communicated data of devices of the transportation system (Marueli at paragraph 0017); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B.	Isaacs et al., Pub. No.: US 2019/0383621 A1 – describes pricing methods for ridesharing services. 
C.	Borean et al., Pub. No.: US 2017/0270447 A1 – describes a ride sharing system providing a ride sharing service.
D.	Balva et al., Pub. No.: US 2021/0172751 A1 – describes techniques of a route optimization system to provide dynamic promotions to compensate for predicted time of arrival of a vehicle in response to a ride request.
E.	Asghari, Mohammad, and Cyrus Shahabi. "An on-line truthful and individually rational pricing mechanism for ride-sharing." Proceedings of the 25th ACM SIGSPATIAL International Conference on Advances in Geographic Information Systems. 2017 - describes a pricing model for ride-sharing platforms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.

 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683